Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  `                                                                                                   Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146502-3                                                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 146502
                                                                   COA: 311865
                                                                   Wayne CC: 87-006345-01-FC
  RAYMOND LOUIS HIGHERS,
          Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                SC: 146503
                                                                   COA: 311875
                                                                   Wayne CC: 87-006345-02-FC
  THOMAS ROBERT HIGHERS,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 20, 2012
  orders of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MCCORMACK, J., not participating because of her prior involvement as counsel for
  a party.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2013                       _________________________________________
         s0402                                                                Clerk